Citation Nr: 1215606	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  05-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for the residuals of a right foot injury.  

2.  Entitlement to service connection for the residuals of a right ankle injury.  

3.  Entitlement to service connection for gastroenteritis.  


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision, issued in March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied the benefits sought on appeal.  

Although this claim was previously denied by the Board in November 2008, the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2011, the Court granted a Joint Motion for Remand (JMR) and ordered that the Board's November 2008 decision that denied the Veteran's claims for service connection be vacated and remanded for readjudication.  The case has been returned to the Board following the Court Order.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

As noted in the JMR, it was agreed by the parties that remand is required because the Board did not provide an adequate statement of reasons or bases for the denial of the Veteran's claims for service connection.  Specifically, the parties indicated that the Board erred in finding that medical evidence was required to establish a nexus to service, pursuant to Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Further, the parties indicated that the Board erred in failing to provide an adequate statement of reasons or bases for determining that the Veteran's lay statements were not competent to establish a current diagnosis of gastroenteritis, or to relate his right ankle and foot injury to his active service, pursuant to Jandreau v. Nicholson, 492 F.3d 1372, 1377 and Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Additionally, the parties agreed that the Veteran must be afforded an opportunity to testify at a hearing before VA.  

The Board notes that additional VA treatment records have been associated with the claims file since the time of the November 2008 Board decision.  Moreover, in March 2012, the Veteran submitted a statement from a private progressive rehabilitation counselor and vocational evaluator, which indicates that the Veteran's residuals of right ankle and foot injuries were more likely than not sustained while acting as a medic in the Republic of Vietnam (Vietnam) during his military service.  Further, the practitioner opined that the Veteran suffers from gastroenteritis that appears to be chronic in nature and is more likely than not related to his military service.  

The Board notes that, while the private progressive rehabilitation counselor and vocational evaluator indicated that the claims file and medical history was fully reviewed and a clinical interview was also performed, the Board finds that March 2012 opinion contained conclusory statements without any discussion or analysis of the facts or the basis for the conclusions reached, and did not provide adequate medical reasoning and analysis to support the provided opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

Further, the Board notes that the Veteran has not yet been afforded a VA examination for any of his claimed disabilities.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Id. at 83. 

Notably, the Veteran has reported that he first injured his right ankle and right foot while serving as a medic in Vietnam, and that he has had ongoing difficulty with his right foot and ankle since his military service.  Further, he has reported that he suffered from gastroenteritis while in the military, and has developed chronic gastroenteritis, which requires him to eat a special diet due to stomach pain, cramping, constipation, and diarrhea.  The Board finds that these statements are credible.

Based upon the above facts, the Veteran should be afforded VA examinations to determine the nature and etiology of any right foot disorder, right ankle disorder and gastroenteritis, and their relationships, if any, to his period of service.  

Finally, the Veteran has indicated that he receives continuing medical treatment at the VA.  However, the most recent VA treatment records associated with the claims file are from February 2010.  Further, the Virtual VA paperless claims processing system (Virtual VA) also does not currently include any VA treatment records.  Accordingly, as VA medical records are constructively of record and must be obtained, the RO should associate the Veteran's VA treatment records from February 2010 to the present with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to readjudicating the claims on appeal.  The RO's adjudication of these claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Subsequent to the development in # 2-5 below, the RO should contact the Veteran to determine his hearing preference, and based on his response, schedule him for a hearing, pursuant to 38 C.F.R. § 20.700 (2011).  

2.  The RO should take appropriate steps in order to obtain copies of any outstanding VA treatment records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Upon completion of the requested development and after any outstanding records have been associated with the claims file, the RO should schedule the Veteran for a VA examination with an appropriate specialist to ascertain the nature and likely etiology of the claimed residuals of a right ankle injury and residuals of a right foot injury.  The entire claims file must be made available to the examiner, this includes any documents such as veteran's statements, Social Security records, or any private medical records submitted that have been placed in the Virtual VA system.   The examination report should include a discussion of the Veteran's documented medical history and his lay assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Based on a review of the claims file, examination of the Veteran, and the results of any testing, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current right foot and/or ankle disability likely related to an event or incident of his active service.  The examiner should specifically consider and discuss the positive nexus opinion of the March 2012 private progressive rehabilitation counselor and vocational evaluator when rendering this opinion.  

An explanation for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a thorough explanation for such conclusion.  

4.  Additionally, the RO should schedule the Veteran for a VA examination with an appropriate specialist to ascertain the nature and likely etiology of the claimed gastroenteritis.  The entire claims file must be made available to the examiner, this includes any documents such as veteran's statements, Social Security records, or any private medical records submitted that have been placed in the Virtual VA system.  The examination report should include a discussion of the Veteran's documented medical history and his lay assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Based on a review of the claims file, examination of the Veteran, and the results of any testing, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current gastroenteritis that had its onset during his active service.  The examiner should specifically consider and discuss the positive nexus opinion of the March 2012 private progressive rehabilitation counselor and vocational evaluator when rendering this opinion.  

An explanation of the basis for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a thorough explanation for such conclusion.  

5.  Following completion of all indicated development, the RO should readjudicate the claims of service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

